DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-9 of the amendment, filed 08 SEP 22, with respect to the rejection of claim 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Boecker (US 2016/0141867) in view of Walter (US 2016/0156179).  Applicant argues that the varistor mentioned in paragraph 0005 of Boecker is referenced as background art and that there is no specific teaching that the Zener diode (V6) of Boecker can be replaced with a varistor which was claimed in dependent claim 3 and has now been added to claim 1.  The Examiner agrees that Boecker does not specifically teach that the Zener diode (V6) can be replaced with the varistor as mentioned in paragraph 0005.  In response, the Walter reference has been introduced to show that in a bypass overvoltage protection circuit, one of ordinary skill in the art at the time the invention was made would have recognized that a varistor and Zener diode are well known equivalents in the art and that a varistor can be used instead of a Zener diode for voltage clamping.
On page 9 of the response, Applicant argues that the Boecker reference teaches against the replacement of the Zener diode with a varistor as it is taught in paragraph 0008, that “Conventional solutions (such as solutions using varistors) are disadvantageous in that an input voltage of the protective circuit has to be significantly higher than the output voltage for the field-effect transistor to be open for normal functioning”.  However, it is believed that the “convention solutions” mention in paragraph 0008 refers to the use “a field-effect transistor in a series path of the protective circuit” and is not referring to the replacement of a Zener diode with a varistor.  As such, it is believed that Boecker does not teach against the use of a varistor as a substitute for a Zener diode.
With regard to Applicant’s arguments to claim 2 found on pages 9-12 of the amendment, Applicant’s arguments were considered but were not found to be persuasive.  Applicant has amended claim 2 to be independent and the claim is now a combination of claims 1 & 2.  Applicant argues that the Boecker reference does not teach that “a Zener voltage of the Zener diode is lower than the withstand voltage between the gate and the source of the MOSFET”.  However, it is believed that Boecker teaches this feature in paragraph 0047 where it teaches that “An additional Zener diode V6 for limiting the gate-source voltage to below the maximum permissible value (mostly 20 V) is wired in parallel with the source and gate terminals S, G of the transistor T2”.  As best understood, the “withstand voltage” of Applicant’s claim 2, is the same as the “maximum permissible voltage” of Boecker’s paragraph 0047.  As such, it is believed that Boecker teaches the language of claim 2.  It is believed that all of Applicant’s arguments have been address and the Application remains rejected at this time.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boecker (US 2016/0141867).

With regard to claim 2, Boecker, in Figure 3, discloses a circuit substrate (S) comprising: a substrate (paragraph 0030 teaches that the circuit is mounted on a system board which is a substrate, further the circuit would necessarily be mounted on some form of substrate to support the circuit); a positive terminal (+24V) and a GND (0V) terminal to which a DC external power supply is input paragraph 0030 teaches an external DC source); a reverse connection protection circuit that includes a MOSFET (T2) and protects a circuit in the substrate in a case in which positive and negative connection of the external power supply to the positive terminal and the GND terminal is reversed (paragraph 0047); a first substrate wiring coupled to 24V-2) that is connected to a source terminal of the MOSFET; a second substrate wiring that is connected to the GND terminal (wire at bottom of Fig 4); a third substrate wiring (coupled between the anode of diode V6 and resistor R2) that is connected to a gate terminal (G) of the MOSFET (T2); and a bypass circuit (VG & R2) that causes a current to flow from the first substrate wiring to the second substrate wiring in a case in which an output voltage of the external power supply is equal to or greater than a predetermined value; wherein the predetermined value is smaller than a withstand voltage between a gate and the source of the MOSFET (paragraph 0047 teaches that zener diode V5 limits the gate-source voltage to a maximum permissible voltage which would necessarily be set to be below a withstand voltage as it is taught that the diode is made to protect the MOSFET); wherein the bypass circuit includes a Zener diode (V6) and a resistor (R2) electrically interposed between the first substrate wiring and the second substrate wiring and are connected to each other in series; the Zener diode is electrically interposed between the first substrate wiring and the third substrate wiring; the resistor is electrically interposed between the third substrate wiring and the second substrate wiring; and a Zener voltage of the Zener diode is lower than the withstand voltage between the gate and the source of the MOSFET (as seen in Fig. 3 and taught in paragraph 0047).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Boecker (US 2016/0141867) in view of Walter (US 2016/0156179).

With regard to claim 1, Boecker, in Figure 3, discloses a circuit substrate (S) comprising: a substrate (paragraph 0030 teaches that the circuit is mounted on a system board which is a substrate, further the circuit would necessarily be mounted on some form of substrate to support the circuit); a positive terminal (+24V) and a GND (0V) terminal to which a DC external power supply is input paragraph 0030 teaches an external DC source); a reverse connection protection circuit that includes a MOSFET (T2) and protects a circuit in the substrate in a case in which positive and negative connection of the external power supply to the positive terminal and the GND terminal is reversed (paragraph 0047); a first substrate wiring coupled to 24V-2) that is connected to a source terminal of the MOSFET; a second substrate wiring that is connected to the GND terminal (wire at bottom of Fig 4); a third substrate wiring (coupled between the anode of diode V6 and resistor R2) that is connected to the gate terminal (G) of the MOSFET (T2); and a bypass circuit (VG & R2) that causes a current to flow from the first substrate wiring to the second substrate wiring in a case in which an output voltage of the external power supply is equal to or greater than a predetermined value; wherein the predetermined value is smaller than a withstand voltage between a gate and the source of the MOSFET (paragraph 0047 teaches that zener diode V5 limits the gate-source voltage to a maximum permissible voltage which would necessarily be set to be below a withstand voltage as it is taught that the diode is made to protect the MOSFET); wherein the bypass circuit includes a zener diode (V6) and a resistor (R2) electrically interposed between the first substrate wiring and the second substrate wiring and are connected to each other in series; the zener diode is electrically interposed between the first substrate wiring and the third substrate wiring; the resistor is electrically interposed between the third substrate wiring and the second substrate wiring; and a Zener voltage of the Zener diode is lower than the withstand voltage between the gate and the source of the MOSFET (as seen in Fig. 3 and taught in paragraph 0047).
Boecker does not specifically teach that the zener diode can instead comprise a varistor but the reference teaches in paragraph 0005 that varistors and suppressor diodes are used as default overvoltage protection elements.  
Walter, in paragraph 0021, teaches that a varistor can be used as an appropriate substitute for a Zener diode for providing overvoltage bypass protection.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Boecker with Walter, by using a varistor as the bypass circuit, for the purpose of providing a bypass circuit which can handle higher levels of current sinking without being damaged as compared to a Zener diode.   

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Boecker in view of Friesen (US 2010/0176237).

With regard to claim 4, Boecker teaches the device of claims 2.  
Boecker does not teach a first test point that has electrical continuity with the first substrate wiring; and a second test point that has electrical continuity with the third substrate wiring.  
Friesen, in Figures 11 & 13, teaches a reverse voltage detection circuit similar to Boecker (Q1, R1, D1).  It is further taught that various test points (TP1-TP6) that has electrical continuity with various wires and nodes of the circuit are present in the device.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Boecker with Friesen, by including test points at any node of the circuit which requires testing, for the purpose of allowing a user to ensure that the circuit is working properly.   

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Boecker in view of Walter as applied to claim 1 above and further in view of Friesen (US 2010/0176237).

With regard to claim 5, Boecker in view of Walter teaches the device of claim 1.  
Boecker in view of Walter does not teach a first test point that has electrical continuity with the first substrate wiring; and a second test point that has electrical continuity with the third substrate wiring.  
Friesen, in Figures 11 & 13, teaches a reverse voltage detection circuit similar to Boecker (Q1, R1, D1).  It is further taught that various test points (TP1-TP6) that has electrical continuity with various wires and nodes of the circuit are present in the device.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Boecker in view of Walter with Friesen, by including test points at any node of the circuit which requires testing, for the purpose of allowing a user to ensure that the circuit is working properly.   

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Boecker as applied to claim 2 above, and further in view of Okanoue (US 2016/0301235).
	
With regard to claims 6, Boecker teaches the device of claim 2.  
Boecker does not teach an electrolytic capacitor; and a motor drive circuit; wherein the electrolytic capacitor is electrically interposed between either of the first substrate wiring or a fourth substrate wiring that is connected to the first substrate wiring via an electronic element downstream of the first substrate wiring and the second substrate wiring; and the motor drive circuit is disposed downstream of the electrolytic capacitor.  
Okanoue, in Figure 9, teaches a reverse voltage protection circuit (80A) that is coupled between a load (91-99) and a DC source (10). It is further taught that the device comprises an electrolytic capacitor (15); and a motor drive circuit (91-99); wherein the electrolytic capacitor is electrically interposed between either of the first substrate wiring (source of transistors 80) or a fourth substrate wiring that is connected to the first substrate wiring via an electronic element downstream of the first substrate wiring and the second substrate wiring (ground terminal of battery 10); and the motor drive circuit is disposed downstream of the electrolytic capacitor (as seen in Fig. 9).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Boecker with Okanoue, by using the circuit of Boecker to drive a motor load with reduced ripple for the purpose of providing the motor circuit with a simple reverse voltage protection circuit that also offers overvoltage protection at the output thus increasing the circuitry that the protection circuit can be used with.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Boecker in view of Walter as applied to claim 1 above, and further in view of Okanoue (US 2016/0301235).
	
With regard to claim 7, Boecker in view of Walter teaches the device of claim 1.  
Boecker in view of Walter does not teach an electrolytic capacitor; and a motor drive circuit; wherein the electrolytic capacitor is electrically interposed between either of the first substrate wiring or a fourth substrate wiring that is connected to the first substrate wiring via an electronic element downstream of the first substrate wiring and the second substrate wiring; and the motor drive circuit is disposed downstream of the electrolytic capacitor.  
Okanoue, in Figure 9, teaches a reverse voltage protection circuit (80A) that is coupled between a load (91-99) and a DC source (10). It is further taught that the device comprises an electrolytic capacitor (15); and a motor drive circuit (91-99); wherein the electrolytic capacitor is electrically interposed between either of the first substrate wiring (source of transistors 80) or a fourth substrate wiring that is connected to the first substrate wiring via an electronic element downstream of the first substrate wiring and the second substrate wiring (ground terminal of battery 10); and the motor drive circuit is disposed downstream of the electrolytic capacitor (as seen in Fig. 9).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Boecker in view of Walter with Okanoue, by using the circuit of Boecker to drive a motor load with reduced ripple for the purpose of providing the motor circuit with a simple reverse voltage protection circuit that also offers overvoltage protection at the output thus increasing the circuitry that the protection circuit can be used with.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Boecker in view of Friesen as applied to claim 4 above, and further in view of Okanoue.
	   
With regard to claims 8, Boecker in view of Friesen teaches the device of claim 4.  
Boecker in view of Friesen does not teach an electrolytic capacitor; and a motor drive circuit; wherein the electrolytic capacitor is electrically interposed between either of the first substrate wiring or a fourth substrate wiring that is connected to the first substrate wiring via an electronic element downstream of the first substrate wiring and the second substrate wiring; and the motor drive circuit is disposed downstream of the electrolytic capacitor.  
Okanoue, in Figure 9, teaches a reverse voltage protection circuit (80A) that is coupled between a load (91-99) and a DC source (10). It is further taught that the device comprises an electrolytic capacitor (15); and a motor drive circuit (91-99); wherein the electrolytic capacitor is electrically interposed between either of the first substrate wiring (source of transistors 80) or a fourth substrate wiring that is connected to the first substrate wiring via an electronic element downstream of the first substrate wiring and the second substrate wiring (ground terminal of battery 10); and the motor drive circuit is disposed downstream of the electrolytic capacitor (as seen in Fig. 9).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Boecker in view of Friesen with Okanoue, by using the circuit of Boecker to drive a motor load with reduced ripple for the purpose of providing the motor circuit with a simple reverse voltage protection circuit that also offers overvoltage protection at the output thus increasing the circuitry that the protection circuit can be used with.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Boecker in view of Okanoue as applied to claim 6 above, and further in view of Shen (US 2009/0218963).

With regard to claim 9, Boecker in view of Okanoue teaches the device of claim 6.  
Boecker in view of Okanoue does not teach an electric oil pump comprising: a pump (paragraph 0024); a motor (M) that drives the pump; and a circuit substrate (circuit board that holds the circuit of Fig. 1); wherein the circuit substrate includes the protection circuit (paragraph 0007).  
Shen, in Figure 1, teaches a circuit with a protection section to protect a load (paragraph 0019).  The device further comprises an electric oil pump comprising: a pump; a motor that drives the pump; and a circuit substrate; wherein the circuit substrate includes a motor drive circuit that drives the motor unit
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Boecker in view of Okanoue with Shen, by using the circuit of Boecker to drive a motor and oil pump for the purpose of providing the motor circuit with a simple reverse voltage protection circuit that also offers overvoltage protection at the output thus increasing the circuitry that the protection circuit can be used with.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839